Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 25, 33, 35 are objected to because of the following informalities: 
Claim 1, last 3 line “ a range of all delivered DC power and no delivered AC power to all delivered AC power and no delivered DC power, and all the values therebetween for delivered DC power and delivered AC power” should be -- a range of only the delivered DC power and none of the delivered AC power to only the delivered AC power and none of the delivered DC power ,and all the values therebetween for the delivered DC power and the delivered AC power—
Claim 25, line 17, “AC current and power” should be – the AC current and power--
Claim 25, last 3 line “ a range of all delivered DC power and no delivered AC power to all delivered AC power and no delivered DC power, and all the values therebetween for delivered DC power and delivered AC power” should be -- a range of only the delivered DC power and none of the delivered AC power to only the delivered AC power and none of the delivered DC power ,and all the values therebetween for the delivered DC power and the delivered AC power—
Claim 33, line 3, “ the current of the power magnetic device “ should be – the  current of the first winding of the power magnetic device—
Claim 35, line 4, “ the AC power receiving device” should be – the AC powered device--
Claim 35, last 4 line “ a range of all delivered DC power and no delivered AC power to all delivered AC power and no delivered DC power, and all the values therebetween for delivered DC power and delivered AC power” should be -- a range of only the delivered DC power and none of the delivered AC power to only the delivered AC power and none of the delivered DC 
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 10, 21, 25, 35 are rejected under 35 U.S.C. 103 as being unpatentable over  Abu Qahouq ( Investigation and Simulation Model Results of High Density Wireless Power Harvesting and Transfer Method , March, 2017)in view  of Pigott(US20090079404A1) and Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  .
With regard to claim 1, Abu Qahouq teaches a power converter or inverter circuit device for simultaneous transfer of alternating current (AC) and direct-current (DC) power, comprising:
a power converter or inverter circuit comprising:
a DC source ( Vin, Fig. 1), wherein the DC source provides a DC current having a DC power component ( output of Vin, Fig. 1)
a switch ( e.g., SH,SL Fig. 1), connected to the DC source ( Vin, Fig. 1), wherein the switch induces a variable sinusoidal AC ripple in the DC current ( ripple in i1, Fig. 2, further see Fig. 3, 4, 5 the ripple of i1 changes with coupling factor),
2, Fig. 2) and an AC power that is transformed from the first winding ( e.g., L1, Fig. 1), a DC power output loop ( wired output, Fig. 1)  for delivering DC power to a DC load ( wired load, Fig. 1), wherein the DC power is a function of the DC component (Io, Fig. 1, Fig. 2)of a DC current of the power magnetic device ( e.g., L1, Fig. 1), and
an AC power output loop (WPT output, Fig. 1) for delivering AC power ( WPT load, Fig. 1) to an AC load ( e.g., WPT load, Fig. 1), wherein the AC power ( i2, Fig. 1, Fig. 2)  is a function of the AC component of the current of the power magnetic device ( e.g., L1, L2, Fig. 1) , a controller (driver, Fig. 1) operably coupled to the power converter or inverter circuit ( Fig. 1) and wherein said delivered DC power ( e.g., Io, Fig. 1, Fig. 2) and said delivered AC power ( e.g., i2, Fig. 1, Fig. 2)  are regulated by  a controller ( e.g. PWM controller, Fig. 1) operably coupled to the power converter or inverter circuit.
Abu Qahouq does not teach wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current from a range of all delivered DC power and no delivered AC power to all delivered AC power and no delivered DC power, and all values therebetween for delivered DC power and delivered AC power.
Pigott teaches a controller ( 36, Fig. 1) comprises a processor ( [0025]) and  a memory ( memory, [0025])operably coupled to the processor ( processor, [0025]), the memory having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abu Qahouq,  to include a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and the AC power,  as taught by  Pigott, in order to independently control different output to satisfy the different user’s requirement or specification for different outputs, and improve the user’s experience. 
Further ,Fang teaches regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle( see Fig. 5 shows the variation of the duty cycle, and equation ( 4) and (5) shows the is and ip related to the Duty cycle D)  or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple ( see ripple of ip on the dc current iop, Fig. 2, and when the duty cycle changes ( ton/toff  changes), the ripple of ip also changes) in the DC current from a range of all delivered DC power and no delivered AC power( Is=0, see equation (4), equation of (4), when Is=0, power to the second winding and load are 0, and all the power delivered to the DC loop, Abu Qahouq teaches about the second winding outputs the AC power)  to all delivered AC power and no delivered DC power( Fig. 4 shows an example with Iop=0A, see page 2374, col 2, third para after equation (5) starts with Fig. 4 shows an example ** with Iop=0A and Ios=0.1A, and all the power delivered to the second winding loop), and all values therebetween for delivered DC power and delivered AC power( other conditions of the output AC and secondary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abu Qahouq and Pigott,  to adjust the AC/DC output power by vary the duty cycle of the switch device, as taught by Fang,  in order to adjust existing component such as the switch and controller that existed in Abu Qahouq to satisfy the user’s requirement to provide different amount of the power to satisfy different loads, and enhance user’s experience.
With regard to claim 10, the combination of Abu Qahouq , Pigott  and Fang teaches all the limitations of claim 1, Abu Qahouq further teaches the power converter or inverter circuit further comprises pulse width modulation (PWM) generator operably coupled to the controller( pwm, Fig.1) , the PWM generator being configured to transmit control signals to the switch of the power converter or inverter circuit ( see pwm Fig. 1).
With regard to claim 21, the combination of Abu Qahouq ,Pigott and Fang teaches all the limitations of claim 1, Abu Qahouq further teaches comprising a power source ( e.g., Vin, Fig. 1).
With regard to claim 25, Abu Qahouq teaches a method for simultaneous transfer of alternating-current (AC) and direct-current (DC) power, comprising:
Providing a DC source ( e.g., Vin, Fig. 1), wherein the DC source provides a DC current having a DC power component ( output of Vin, Fig. 1);
Providing a switch ( Sh, SL Fig. 1) connected to the DC source ( e.g, Vin, Fig. 1), wherein the switch incudes a variable sinusoidal AC ripple in the DC current ( see ripple in I1, Fig. 2, further see Fig. 3, 4, 5 the ripple of i1 changes with coupling factor) 
regulating DC power delivered to a DC load( wired load, Fig. 1) via a DC power output loop of a power converter or inverter circuit ( Fig. 1), wherein the DC power ( Io, Fig. 1, Fig. 2) is a 
regulating AC power delivered to an AC load ( e.g., WPT load, Fig. 1) via an AC power output loop of the power converter or inverter circuit, wherein the AC power( i2, Fig. 2)  is a function of an alternating current (AC) component of the current (i1, Fig. 2) of the first winding of the power magnetic device ( see coupling between L1 and L2, Fig. 1) , wherein the power magnetic device comprised of at least two inductively coupled windings ( e.g., L1, L2, Fig. 1), wherein the first winding acts as a power inductor and carries both the AC current ( Iripple, Fig. 2) and power component and the DC current  (Io, Fig. 2)and power component and a second winding ( L2, Fig. 2) that carries AC current and power ( i2, Fig. 1, Fig. 2) that is transformed from the first winding( e.g., L1, Fig. 2).delivered DC power ( wired output, Fig. 1) and said delivered AC power ( e.g., WPT output, Fig. 1) are regulated by a controller ( e.g., PWM, Fig. 1) operablely coupled to the power converter or inverter device. 
Abu Qahouq does not teach  wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed by. the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current from a range of all delivered DC power and no delivered AC power to all delivered AC power and no delivered DC power, and all values therebetween for delivered DC power and delivered AC power.
Pigott teaches a controller ( 36, Fig. 1) comprises a processor( processor, [0025]), a memory ( memory, [0025])operably coupled to the processor ( processor, [0025]), the memory having computer-executable instructions  ( particular application [0025]) stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abu Qahouq,  to include a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and the AC power,  as taught by  Pigott, in order to independently control different output to satisfy the different user’s requirement or specification for different outputs, and improve the user’s experience. 
Further ,Fang teaches regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle( see Fig. 5 shows the variation of the duty cycle, and equation ( 4) and (5) shows the is and ip related to the Duty cycle D)  or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple ( see ripple of ip on the dc current iop, Fig. 2, and when the duty cycle changes ( ton/toff  changes, the ripple of ip also changes) in the DC current from a range of all delivered DC power and no delivered AC power( Is=0, see equation (4), equation of (4), when Is=0, power to the second winding and load are 0, and all the power delivered to the DC loop, Abu Qahouq teaches about the second winding outputs the AC power)  to all delivered AC power and no delivered DC power( Fig. 4 shows an example with Iop=0A, see page 2374, col 2, third para after equation (5) starts with Fig. 4 shows an example ** with Iop=0A and Ios=0.1A, and all the power delivered to the second winding loop), and all values therebetween for delivered DC power and delivered AC power( other conditions of the output AC and secondary winding loop output power with variation of duty cycle see equation (4) and (5) the is and Ip are related to the duty cycle).

With regard to claim 35,  Abu Qahouq teaches a system for simultaneous transfer of alternating current (AC) and direct current (DC) power, comprising:
an AC powered device ( WPT output, Fig. 1); and
a power transfer device ( e.g., L1, L2, Fig. 1) that is inductively coupled with the AC power receiving device ( WPT output, Fig. 1), the power transfer device comprising:
a power converter or inverter circuit including:
a DC source ( e.g., Vin, Fig. 1) , wherein the DC source provides a DC current having a DC power component ( output of Vin, Fig. 1),
a switch ( e.g., SH, Fig. 1) connected to the DC source ( e.g., Vin, Fig. 1), wherein the switch induces a variable sinusoidal AC ripple in the DC current ( ripple, Fig. 1, further see Fig. 3, 4, 5 the ripple of i1 changes with coupling factor),
a power magnetic device ( e.g., L1, L2, Fig. 1)  comprised of at least two inductively coupled windings, wherein a first winding ( e.g., L1, Fig. 1) is connected to the switch ( e.g., SH, Fig. 1) carries an AC current and an AC power component( irriple, Fig. 2) both caused by the variable sinusoidal ripple in the DC current ( I0, Fig. 2) and carries the DC current and the DC power component (Io Fig. 2) and a second winding ( e.g., L2, Fig. 2) that carries secondary AC current and secondary AC power (i2, Fig. 1, Fig. 2) that is transformed from the AC current and the AC power component of the first winding ( e.g., L1, Fig. 1),
a DC power output loop ( e.g., loop with wired load, Fig. 1) connected to the first winding ( e.g., L1, Fig. 1)  for delivering DC power to a DC powered device( wired load, Fig. 1) , wherein the o, Fig. 2), and
an AC power output loop (WPT loop, Fig. 2) connected to the second winding ( e.g., L2, Fig. 2)  for delivering AC power to the AC load ( WPT output, Fig. 1), wherein the delivered AC power (i2   , Fig. 2) is a function of the secondary AC current and the secondary AC power component of the second winding of the first winding( e.g., L1, Fig. 1) of the power magnetic device( see coupling between L1 and L2, Fig. 1),a controller ( e.g., PWM, Fig. 1) operably coupled to the power converter or inverter circuit (Fig. 1)
Abu Qahouq does not teach  the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed by. the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current from a range of all delivered DC power and no delivered AC power to all delivered AC power and no delivered DC power, and all values therebetween for delivered DC power and delivered AC power.
Pigott teaches the controller ( 36, Fig. 1)  comprise( a processor [0025]), a memory ( memory, [0025])operably coupled to the processor ( processor, [0025]), the memory having computer-executable instructions  ( particular application [0025]) stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and the AC power ( e.g., [0018] independent controllable switches for each output, while Abu Qahouq teaches about one output outputs DC power, another output outputs the AC power, the combination of two references teaches about independently regulate DC and AC power) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abu Qahouq,  to include a memory operably coupled to the processor, the memory having computer-executable 
Further ,Fang teaches regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle( see Fig. 5 shows the variation of the duty cycle, and equation ( 4) and (5) shows the is and ip related to the Duty cycle D)  or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple ( see ripple of ip on the dc current iop, Fig. 2, and when the duty cycle changes ( ton/toff  changes, the ripple of ip also changes) in the DC current from a range of all delivered DC power and no delivered AC power( Is=0, see equation (4), equation of (4), when Is=0, power to the second winding and load are 0, and all the power delivered to the DC loop, Abu Qahouq teaches about the second winding outputs the AC power)  to all delivered AC power and no delivered DC power( Fig. 4 shows an example with Iop=0A, see page 2374, col 2, third para after equation (5) starts with Fig. 4 shows an example ** with Iop=0A and Ios=0.1A, and all the power delivered to the second winding loop), and all values therebetween for delivered DC power and delivered AC power( other conditions of the output AC and secondary winding loop output power with variation of duty cycle see equation (4) and (5) the is and Ip are related to the duty cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abu Qahouq and Pigott,  to adjust the AC/DC output power by vary the duty cycle of the switch device, as taught by Fang,  in order to adjust existing component such as the switch and controller that existed in Abu Qahouq to satisfy the user’s requirement to provide different amount of the power different loads, and enhance user’s experience.




4. Claims 1, 10, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  in view of  Yeh (US 20110095611 ) and Pigott(US20090079404A1) 
With regard to claim 1, Fang teaches a power converter or inverter circuit device for simultaneous transfer of alternating current (AC) and direct-current (DC) power, comprising:
a power converter or inverter circuit comprising:
a DC source ( Vin, Fig. 1), wherein the DC source provides a DC current having a DC power component ( output from Vin provides a DC current to S1, Fig. 1)
a switch ( e.g., S1, S2, Fig. 1) connected to the DC source ( Vin Fig. 1), wherein the switch induces a variable sinusoidal AC ripple in DC current ( see ripple in ip of Fig. 2, when duty cycle ( ton/toff) changes,  the sinusoidal ripple will be changed) ,
a power magnetic device comprised of at least two inductively coupled windings ( see two windings L in Lp, Fig. 1), wherein a first winding ( e.g., winding of Lp with voltage VLP, Fig. 1) is connected to the switch ( S1, S2, Fig. 1) ,acts as a power inductor and carries both an AC current and  AC power component(ripple on iop of ip, Fig. 2 ) both caused by the variable sinusoidal ripple in the DC current and  carries the DC current and the DC component ( iop, Fig.2)  and a second winding( e.g., winding of Lp with voltage VLS, Fig. 1), that carries secondary current and secondary power (AC coupling for Lp between two winding, Fig. 1) that is transformed from AC current and the AC power component of the first winding( e.g., winding of Lp with voltage VLP, Fig. 1, see the coupling between the first winding and the second winding), a DC power output loop ( loop from VLp to Vop, Fig. 1 for delivering DC power to a DC load (Vop, Fig. 1) connected to the first winding (( e.g., winding of Lp with voltage VLP, Fig. 1) , wherein the DC power is a function of the DC component ( iop is part of ip, Fig. 2) of the DC LP, Fig. 1), and an  second winding power output loop( e.g., Is, Vls Fig. 1) connected to the second winding (winding of Lp with the voltage vls, Fig. 1)  for delivering power ( is, Fig. 1, Fig. 2, )see  to an load (vos Fig. 1), wherein the delivered power is a function of the secondary AC current and the secondary AC power component of the second winding  ( AC power component of Lp with voltage Vlp, Fig. 1) the of the power magnetic device( Lp, Fig. 1) ( see the coupling between the two windings of the Lip); and a controller ( e.g.,  control for S1, S2, Fig. 1) operably coupled to the power converter or inverter circuit, to cause regulate the delivered DC power and or the delivered second winding loop output power by altering at least one of a signal the controls the duty cycle ( see Fig. 5 vary the duty cycle and equation (4) and (5) shows the Duty cycle is related to the output current) or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current ( see ripple of ip on the dc current iop, Fig. 2, and when the duty cycle changes the ripple changes too) from a range of all delivered DC power and no delivered second winding loop output power ( Is=0, see equation (4), equation of (4), when Is=0, power to the second winding and load are 0, and all the power delivered to the DC loop) to all delivered second winding loop output power   and no delivered DC power ( Fig. 4 shows an example with Iop=0A, see page 2374, col 2, third para after equation (5) starts with Fig. 4 shows an example ** with Iop=0A and Ios=0.1A, and all the power delivered to the second winding loop) and all values therebetween for delivered DC power and delivered second winding loop output power ( other conditions of the output AC and second winding loop output power with variation of duty cycle).
Fang does not teach the AC power output loop connected to the second winding for delivering AC power to an AC load wherein the delivered AC power is a function of the secondary AC current and the second AC power component of the second winding of the power magnetic device, the second winding loop output power  is delivered AC power,  wherein the controller comprises a processor and a memory operably coupled to the processor, the memory 
Yeh teaches the AC power output loop ( Vout, X-cap, Fig. 2) connected to the second winding ( winding of Vout, Fig. 2) for delivering AC power to an AC load ( X-cap, or any device connected to Vx-cap Fig. 2) wherein the delivered AC power ( Vout, Fig. 2, see Fig. 4 Vout is AC power)  is a function of the secondary AC current and the secondary AC power component of the second winding ( winding connected to Vout, Fig. 2) of the power magnetic device, the delivered second winding loop output power ( Vout, Fig. 2) is the delivered AC power ( see Fig. 4, Vout is AC power)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang, to configure the AC power output loop  to be connected to the second winding for delivering AC power to an AC load wherein the delivered AC power is a function of the secondary AC current and the secondary AC power component of the second winding of the power magnetic device, as taught by Yeh, in order to provide AC power to the use to the user’s requirement, satisfy the user’s requirement and improve the users experience. In additional,  Fang teaches about the second winding provides a dc output, and Yeh teaches that by removing the diode/rectifier D connected to the second winding of Fang, the second winding can provide a AC output instead of the DC output. The modification involves only ordinary skills in the art. 
 Further, Pigott teaches the power transfer device further comprises a controller ( 36, Fig. 1) operably coupled to the power converter or inverter circuit ( e.g., see title)), a memory ( memory, [0025])operably coupled to the processor ( processor, [0025]), the memory having computer-executable instructions  ( particular application [0025]) stored thereon that, when executed the processor cause the controller to independently regulate the DC power and the AC power ( e.g., [0018] independent controllable switches for each output, Yeh teaches about delivered AC power and DC power) .

With regard to claim 10, the combination of Fang, Yeh, Pigott teaches all the limitations of claim 1.
Fang does not teach  the power converter or inverter circuit further comprises pulse width modulation (PWM) generator operably coupled to the controller the PWM generator being configured to transmit control signals to the switch of the power converter or inverter circuit.
However, Yeh teaches the power converter or inverter circuit further comprises pulse width modulation (PWM) generator operably coupled to the controller( 40, Fig. 2) the PWM generator being configured to transmit control signals to the switch ( ( e.g., 20, Fig. 2) of the power converter or inverter circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1,  to configure the controller to independently regulate the DC power and the AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch,  as taught by  Yeh,  because pwm generator is cheap to make , have low power consumption, high efficiency, low noise and high efficiency.  
With regard to claim 21, the combination of Fang, Yeh and Pigott teaches all the limitations of claim 1, Fang further teaches comprising a power source ( e.g., Vin, Fig. 1).
With regard to claim 25, Fang teaches a method for simultaneous transfer of alternating-current (AC) and direct-current (DC) power, comprising:

Providing a switch ( e.g., S1, S2, Fig. 1)  connected to the DC source ( Vin, Fig. 1)  , wherein the switch induces a variable sinusoidal AC ripple in the DC current ( see ripple in ip of Fig. 2, when duty cycle ( ton/toff) changes,  the sinusoidal ripple will be changed)
regulating DC power  ( iop, Fig. 1) delivered to a DC load ( device with voltage vop, Fig. 1)  via a DC power output loop( loop with vop, Fig. 1)  of a power converter or inverter circuit, wherein the DC power is a function of a DC component ( iop is part of ip, Fig. 2) of a current of a first winding ( e.g., winding of Lp with voltage VLP, Fig. 1) of a power magnetic device; and
AC regulating power delivered to an load ( D and vos, Fig. 1, AC power of is transmitted to D through the second winding of Lp with voltage Vls)  via an power output loop (Vos, Fig. 1) of the power converter or inverter circuit, wherein the second winding power ( is, Fig. 1, 2) is a function of an component of the AC current of the first winding of the power magnetic device (( e.g., winding of Lp with voltage Vlp, Fig. 1) ( see the coupling between two windings of Lp, Fig. 1), wherein the power magnetic device comprised of at least two inductively coupled windings ( Lp, Fig. 1), wherein the first winding( e.g., winding of Lp with voltage VLp, Fig. 1)  acts as a power inductor and carries both the AC current and power component ( ripple of ip that is on top of Iop, Fig.1, Fig. 2) and the DC current and power component (iop, Fig. 1, Fig. 2) and a second winding (e.g., winding of Lp with voltage VLP, Fig. 1) that carries current and power that is transformed from the first winding( e.g., winding of Lp with voltage VLP, Fig. 1) ( ( see the coupling between two windings of Lp, Fig. 1). a controller ( e.g.,  control for S1, S2, Fig. 1) operably coupled to the power converter or inverter circuit, to cause regulate the delivered DC power and or the delivered second-winding output loop power by altering at least one of a signal the controls the duty cycle ( see Fig. 5 vary the duty cycle and equation (4) and (5) shows the Duty cycle is related to the output current) or a switching frequency of the switch, wherein the 
Fang does not teach  regulating AC power delivered to an AC load via an AC power output loop of the power converter or inverter circuit,  the second winding loop output power is the AC power, wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power.
Yeh teaches  regulating AC power delivered to an AC load (e.g., X-cap, Fig. 2)  via an AC power output loop  ( Vout, X-cap, Fig. 2) of the power converter or inverter circuit,  the second winding loop output power ( winding connected to Vout, Fig. 2) is the AC power  ( Vout, Fig. 2, Fig. 4) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fang, to regulate AC power delivered to an AC load via an AC power output loop of the power converter or inverter circuit,  the second winding loop output power is the AC power, as taught by Yeh, in order to provide AC power to the use to the user’s requirement and improve the users experience. In additional,  Fang teaches about the second winding provides a dc output, and Yeh teaches that by 
 Further Pigott teaches the power transfer device further comprises a controller ( 36, Fig. 1) operably coupled to the power converter or inverter circuit ( e.g., see title)), a memory ( memory, [0025])operably coupled to the processor ( processor, [0025]), the memory having computer-executable instructions  ( particular application [0025]) stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and the AC power ( e.g., [0018] independent controllable switches for each output, Fang teaches about delivered AC power and DC power) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fang and Yeh,  to include a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and the AC power,  as taught by  Pigott, in order to independently control different output to satisfy the different user’s requirement or specification for different outputs, and improve the user’s experience. 

5. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  ,  Yeh (US 20110095611 ) and Pigott(US20090079404A1)  in further view of  Tacca ( Single-Switch Two-Output Flyback-Forward Converter Operation”, IEEE TRANSACTIONS ON POWER ELECTRONICS, VOL. 13, NO. 5, SEPTEMBER 1998)
With regard to claim 2, the combination of Fang,  Yeh and Pigott teaches all the limitations of claim 1,  but not a respective closed control loop for regulating each of the DC power and the AC power.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1, to configure a respect closed control loop for regulating each of the DC power and the AC power, as taught by Tacca, in order to implement a separate control for each of the DC power and AC power, avoid the interference, and make it easy to control. 

6. Claims 11, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  ,  Yeh (US 20110095611 )  and Pigott(US20090079404A1)  in further view of  Hussmann (US20070109708A1).
With regard to claim 11, the combination of Fang, Yeh, Pigott teaches all the limitations of claim 1, but not the power magnetic device comprises a variable inductor.
However, Hussmann  teaches the power magnetic device comprises a variable inductor ( [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1,  to configure the power magnetic device to comprise a variable inductor,  as taught by Hussmann, in order to adjust the power flow from the power source to the load,  satisfy the load requirement, and improve the flexibility of the design. 
With regard to claim 33, the combination of Fang, Yeh, Pigott teaches all the limitations of claim 25, but not  further comprising adjusting an inductance value of the power magnetic 
However, Hussmann teaches adjusting an inductance value of the power magnetic device([0027], and wherein the adjustment causes a change in the AC component of the current of the power magnetic device ( see abstract, tuning causes the change of power to the second winding ( pickup)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 25,  to adjust an inductance value of the power magnetic device, and wherein the adjustment causes a change in the AC component of the current of the power magnetic device,  as taught by Hussmann, in order to adjust the power flow from the power source to the load,  satisfy the load requirement, and improve the flexibility of the design. 

7. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  ,  Yeh (US 20110095611 ) and Pigott(US20090079404A1)  in further view of  Shaw (US 4550364)
With regard to claim 18, the combination of Fang, Yeh, Pigott teaches all the limitations of claim 1.
Fang does not teach a winding of the power magnetic device comprises at least one of copper, gold, graphene, carbon nanotubes, a superconductor material, a piezoelectric material, or an RF element.
Shaw teaches a winding of the power magnetic device comprises at least one of copper (see abstract, both the primary and secondary winding includes copper), gold, graphene, carbon nanotubes, a superconductor material, a piezoelectric material, or an RF element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1,  to configure a . 

8. Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  ,  Yeh (US 20110095611 )  and Pigott(US20090079404A1)  in further view of  Tran
(US20100264730A1).
With regard to claim 19, the combination of Fang, Yeh, Pigott teaches all the limitations of claim 1, but not the power magnetic device comprises a magnetic sheet or core.
However, Tran teaches power magnetic device comprises a magnetic sheet or core ( see claim 1 of Tran , magnetic core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1,  to configure the power magnetic device to comprise a magnetic sheet or core,  as taught by Tran,  in order to improve the Q of the transformer, make the magnetic field concentrated in the coil and provide self-shielding and provide a compact design.
With regard to claim 20, the combination of Fang, Yeh, Pigott teaches all the limitations of claim 1, but not the power magnetic device comprises a permanent magnet placed within its core or gap.
However, Tran teaches the power magnetic device comprises a permanent magnet placed within its core or gap ( see abstract a permanent magnet inserted in the core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1,  to configure the power magnetic device to comprise a permanent magnet placed within its core or gap,  as .

9. Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  in view of Yeh (US 20110095611 ) and Pigott(US20090079404A1)  
With regard to claim 35, Fang teaches a system for simultaneous transfer of alternating current (AC) and direct current (DC) power, comprising:
a power transfer device ( e.g., Lp, Fig. 1) that is inductively coupled with the power receiving device ( device with Vos, Fig. 1), the power transfer device comprising:
a power converter or inverter circuit including:
a DC source ( e.g., Vin, Fig. 1), wherein the DC source ( e.g., Vin, Fig. 1) provides a DC current having a DC power component ( DC current from the Vin Fig. 1)
a switch ( e.g., S1, S2, Fig. 1) connected to the DC source ( Vin, Fig. 1) , wherein the switch induces a variable sinusoidal AC ripple in the DC current ( see ripple in ip of Fig. 2, when duty cycle ( ton/toff) changes,  the sinusoidal ripple will be changed)  ,
a power magnetic device comprised of at least two inductively coupled windings  ( e.g., Lp, Fig. 1), wherein a first winding  is connected to the switch ( S1, S2, Fig. 1) carries both an AC current  ( ip, Fig, 1, Fig. 2) and an AC power component ( ip, Fig. 1, Fig. 2) both caused by the variable sinusoidal ripple in the DC current ( ripple in the ip, Fig. 2)  and carries the DC current and the DC power component ( iop, Fig.2)  and a second winding ( e.g., winding of Lp with voltage VLS, Fig. 1) that carries secondary AC current and secondary AC power  (is, Fig. 2) that is transformed from the first winding( e.g., winding of Lp with voltage VLP, Fig. 1),
a DC power output loop ( loop for Vop, Fig. 1) connected to the first winding (Lp, Fig. 1)  for delivering DC power to a DC powered device ( Vop, Fig. 1), wherein the DC power is a function ). a controller ( e.g.,  control for S1, S2, Fig. 1) operably coupled to the power converter or inverter circuit, to cause regulate the delivered DC power and or the delivered AC power by altering at least one of a signal the controls the duty cycle ( see Fig. 5 vary the duty cycle and equation (4) and (5) shows the Duty cycle is related to the output current) or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current ( see ripple of ip on the dc current iop, Fig. 2, and when the duty cycle changes the ripple changes too) from a range of all delivered DC power and no delivered second winding loop output power ( Is=0, see equation (4), equation of (4), when Is=0, power to the second winding and load are 0, and all the power delivered to the DC loop) to all delivered second winding loop output power   and no delivered DC power ( Fig. 4 shows an example with Iop=0A, see page 2374, col 2, third para after equation (5) starts with Fig. 4 shows an example ** with Iop=0A and Ios=0.1A, and all the power delivered to the second winding loop) and all values therebetween for delivered DC power and delivered second winding loop output power ( other conditions of the output AC and second winding loop output power with variation of duty cycle).
Fang does not teach  an AC powered device, an AC power output loop connected to the second winding for delivering AC power to an AC load, wherein the delivered AC power is a 
wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power.
Yeh teaches an AC powered device ( device connected to Vc-cap, Fig. 2), an AC power output loop ( Vout, X-cap, Fig. 2) connected to the second winding ( winding connected to Vout, Fig. 2) for delivering AC power to an AC load ( device connected to Vx-cap, Fig. 2), wherein the delivered AC power( Vout, Fig. 2) is a function of the secondary AC current the secondary AC power component of the second winding  ( winding connected to Vout, Fig. 2) of the power magnetic device ( e.g., 30, Fig. 2) and the second winding loop output power ( Vout, Fig. 2, Fig. 4) is AC power ( see Fig. 4, Vout is AC power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fang, to  include an AC powered device, an AC power output loop connected to the second winding for delivering AC power to an AC load, wherein the delivered AC power is a function of the secondary AC current the secondary AC power component of the second winding of the power magnetic device and the second winding loop output power is AC power, as taught by Yeh, in order to provide AC power to the use to the user’s requirement and improve the users experience. In additional,  Fang teaches about the second winding provides a dc output, and Yeh teaches that by removing the diode/rectifier D connected to the second winding of Fang, the second winding can provide a AC output instead of the DC output. The modification involves only ordinary skills in the art.
Further Pigott teaches a controller ( 36, Fig. 1) operably coupled to the power converter or inverter circuit ( e.g., see title)), where in  the controller comprises  a processor and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fang and Yeh,  to include a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the DC power and the AC power,  as taught by  Pigott, in order to independently control different output to satisfy the different user’s requirement or specification for different outputs, and improve the user’s experience. 
			Response to Argument
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
With regard to the claimed rejection based on Abu Qahouq reference (Investigation and Simulation Model Results of High Density Wireless Power Harvesting and Transfer Method, 26-30 March 2017) , the applicant argue  the reference is not proper because  the sole inventor of current application is the author of the Abu Qahouq reference. Furthermore, the present application claims priority to U.S. provisional patent application serial no. 62/506, 911 filed May 16, 2017. Therefore, the effective filing date of the present application is May 16, 2017, which is less than one year after the publication in March 2017 of Abu Qahouq reference.  Therefore, the applicant argues that the Abu Qahouq reference is not prior art under 35 USC 102(a)(1) as it meets exception 35 USC 102(b)(1)(A).
The examiner disagrees. The Abu Qahouq reference includes two authors Jaber A. Abu Qahouq, and Zhigang Dang, while the current application has only one inventor- Jaber A, 
Applicant’s arguments with respect to claim(s) 1, 25, 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As shown in the rejection of current office action, the combination of Fang, Yeh and Piggot teaches all the limitations listed in claims 1, 25 and 35.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bazzi (US20160322915A) teaches dual AC and DC output flyback converter
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/PINPING SUN/Primary Examiner, Art Unit 2836